

117 S1934 IS: Trust in Public Service Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1934IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Murphy (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo improve public trust in the Federal Government by establishing customer experience as a central measure of performance for agencies and the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Trust in Public Service Act.2.FindingsCongress finds the following:(1)Although the public believes that the Federal Government serves an indispensable role and often performs quite well, overall trust in the Federal Government is at historic lows.(2)Agencies face competing requirements and respond to evolving and diverse needs in a context of uncertainty and constrained resources. To perform this challenging job for the benefit of the public, experimentation, learning, and failure should be expected and welcomed. Congress must support agencies throughout this process by balancing traditional oversight with dedicated efforts to celebrate progress and locate setbacks within a broader context.(3)Improving public trust requires delivering tangible results that address the needs of the public, including those needs that span agencies or require coordination with State, local, Tribal, or territorial governments. But improving public trust also requires the Federal Government to consider much more deeply how interaction with the public shapes public perceptions and how communication by the Federal Government can provide better context on the many ways in which the Federal Government serves the public.(4)In terms of public interaction, whether seeking a small business loan, veterans’ services, Social Security benefits, or other service or information, the people of the United States deserve a customer experience that matches or exceeds that of leading private sector organizations. This level of customer experience means experiences are seamless, connected, inclusive, effective, consistent, and reliable.(5)Customer experience (commonly referred to as CX) is a vital means for agencies to pursue their missions in a more effective and responsive way and at a lower cost, as research shows that customer experience is linked to—(A)more accurate and timely data submissions;(B)increased feedback that improves services through 3 different means, which include—(i)process, procedure, product, or safety improvement;(ii)uncovering unmet customer needs that require a new or innovative approach; and(iii)informing leadership decision making so that agencies are grounded in improving customer outcomes;(C)improved compliance with agency regulations and guidance; and(D)improved workforce morale and retention. (6)Customer experience is also highly correlated with public trust in the Federal Government and is therefore essential for broader efforts of the Federal Government to earn and maintain the consent of the governed.(7)Yet the Forrester's 2020 Federal Customer Experience Index noted that Federal customer experience lags behind all sectors of private industry. While the Federal Government faces constraints that the private sector does not face, including competing requirements, such as balancing speed and combating fraud, an obligation to serve the entire public, less nimble workforce and hiring policies, and personnel and spending constraints, the Federal Government has both the ability and imperative to improve customer experience.(8)Research also shows a strong correlation between employee engagement and the quality of customer experience. Employees provide better customer experience when they feel valued and identify with the missions of their agencies, and, as customer experience and confidence in the agency improves, those employees become even more committed, creative, and professional. (9)The Federal Government has made significant progress on improving customer experience, including through—(A)efforts within the General Services Administration, such as the 18F Office, the 10X Program, the U.S. Web Design System, the Digital.gov communities and website, and the Presidential Innovation Fellows Program;(B)the Smarter IT Schedule A hiring authority issued by the Director of the Office of Personnel Management;(C)the Technology Modernization Fund established under section 1078 of the National Defense Authorization Act for Fiscal Year 2018 (40 U.S.C. 11301 note), which provides broad authority for information technology modernization to improve customer experience and public-facing digital services;(D)efforts on employee engagement by the Office of Personnel Management and the Office of Management and Budget;(E)the United States Digital Service; (F)Executive Order 12862 (31 U.S.C. 501 note; relating to setting customer service standards) and Executive Order 13571 (76 Fed. Reg. 24339; relating to streamlining service delivery and improving customer service);(G)efforts of the executive branch as of the date of enactment of this Act, including—(i)Section 280 of Circular A11 Part 6 (2021) of the Office of Management and Budget; and(ii)the establishment of dedicated individuals at the Office of Management and Budget to work on cross-agency customer experience initiatives and information collection reviews;(H)the designation of high-impact service providers and the sharing of feedback performance data, customer experience capacity assessments, and customer experience action plans on a dedicated website;(I)individual agencies that are early adopters of customer experience approaches, including the Veterans Experience Office of the Department of Veterans Affairs; and(J)legislation, including—(i)the Digital Accountability and Transparency Act of 2014 (31 U.S.C. 6101 note);(ii)the 21st Century Integrated Digital Experience Act (44 U.S.C. 3501 note); and(iii)pending legislation.(10)With respect to communication, agencies have both a constitutional duty and an operational imperative to better communicate how those agencies serve the public, including through stories of human-level impact, compelling design, and interactive platforms that make the public feel valued and included, particularly if agencies work in counterintuitive, preventative, or subtle ways.(11)A push towards open government, in particular through data.gov, performance.gov, challenge.gov, and other transparency efforts, are vital steps to improving public confidence and decision-making and service delivery. Additionally, open data is a vital service for the public that researchers, businesses, nonprofit organizations, and the public alike can use to innovate, promote economic growth, and take an active role in improving communities alongside the Federal Government.(12)But open government is not enough. To truly nourish a debate about the achievements and role of the Federal Government, rather than simply making information available, agencies must communicate their mandates, performance, and data in a manner that ensures that the public understands the broader context in which those agencies operate and the real-world impact of those agencies.(13)In performing the tasks described in paragraph (12), the Federal Government has broad latitude to communicate to the public in tailored, creative, and compelling ways. Provisions in annual appropriations Acts typically bar agencies from engaging in impermissible publicity or propaganda. Although those provisions prohibit agencies from engaging in self-aggrandizement, covert propaganda and purely partisan communications, those provisions do not restrict agencies from engaging in legitimate activities to inform the public about agency programs. Full compliance with those provisions presents no bar for an agency to fully implement the activities authorized and encouraged in this Act. As necessary, agencies may seek decisions and informal technical assistance from the Comptroller General of the United States concerning the applicability of prohibitions against publicity or propaganda.(14)USA.gov and other-Government wide platforms, such as login.gov, have the potential to become interactive, personalized, and compelling portals to the Federal Government and enable the public to both address its needs, learn about the myriad ways in which the Federal Government improves the lives of the public, and develop a greater sense of pride in the Federal Government. However, the current incarnations of Government-wide communication platforms fall well short of this vision.3.Sense of CongressIs it the sense of Congress that—(1)agencies must—(A)continue to develop customer-centered mindsets as a means to providing high-quality, responsive, inclusive, reliable, transparent, empathetic, courteous, and efficient services to the people of the United States; and(B)use public feedback and human-centered design practices to continually improve services;(2)all agency interaction with the public must be seen as an invaluable opportunity to strengthen the bond of trust between the people of the United States and the Federal Government as a whole;(3)to this end, the Federal Government must—(A)adopt a whole-of-Government, integrated, and enterprise approach to service delivery;(B)build out the technical capacity of the Federal Government, as has been done with the establishment of the United States Digital Service and the Technology Transformation Service of the General Services Administration, that creates a strategy, accountability, and performance framework for identifying and defining experiences and managing improvements across agency delivery systems;(C)enhance customer experience based on an understanding of true needs of the public, rather solely on individual agency or program mandates;(D)identify ambitious agency and Government-wide customer experience priorities;(E)develop consistent approaches to customer experience across the Federal Government, as consistency is central to building Government-wide trust; and(F)mobilize resources to support the Chief of Staffs, Chief Operating Officers, or equivalent officials, of agencies and hold those officials accountable for customer experience through statutorily-established councils, such as the Performance Improvement Council, the Chief Information Officers Council, the Chief Data Officers Council, the Evaluation Officer Council, the Chief Human Capital Officers Council, and the President’s Management Council; (4)while the imperative to improve customer experience particularly applies to high-impact service providers, which have frequent interaction with the public or high profiles, all agencies, no matter the scope of the mission of an agency or the manner in which an agency works, have an obligation and opportunity to proactively and effectively communicate how those agencies serve the public as a means towards increasing responsiveness and contributing to public trust in the Federal Government;(5)to understand if information is effectively communicated by agencies, agency communication must be tailored to ensure the public receives and understands information through—(A)human-level stories;(B)proactive outreach;(C)modern design, including multimedia;(D)opportunities for public participation; and(E)feedback and testing;(6)to inspire Federal employees and contractors to serve the public in a responsive, creative, and professional manner, agencies must improve employee engagement, including by—(A)regularly soliciting and responding to employee feedback and improving internal agency services, such as human resources and information technology; and(B)using human-centered design practices; and(7)similarly, when agencies provide information or services to each other, these interactions should be characterized by effectiveness, ease, and responsiveness to help enable fellow agencies to provide the public with high-quality customer experience.4.DefinitionsIn this Act:(1)Agency; customer experience; employee engagement; Federal customer; Federal employee; high-impact service provider; voluntary customer feedbackThe terms agency, customer experience, employee engagement, Federal customer, Federal employee, high-impact service provider, and voluntary customer feedback have the meaning given those terms in section 321 of title 5, United States Code, as added by this Act.(2)DirectorThe term Director means the Director of the Office of Management and Budget.(3)Propaganda and publicityThe term propaganda and publicity means information produced and disseminated by an agency that is—(A)self-aggrandizing or seeks to inflate the reputation of an official;(B)a covert communication in which the agency does not disclose that the agency is the source of the communication; or(C)purely partisan in nature.5.Elevating customer experience and employee engagement within the Federal Government(a)Requirements for customer experience, public communication, and employee engagement(1)In generalChapter 3 of title 5, United States Code, is amended by adding at the end the following:IIIFederal customer experience321.DefinitionsIn this subchapter:(1)AgencyThe term agency—(A)has the meaning give the term in section 306(f); and(B)includes the United States Postal Service.(2)Customer experienceThe term customer experience—(A)means the ways in which the Federal Government and agencies consider Federal customers at the center of the decision making process, including by—(i)understanding needs from the perspective of a Federal customer;(ii)considering the entire journey of a Federal customer, instead of simply the point of service;(iii)soliciting and considering voluntary customer feedback; and(iv)measuring performance; and(B) includes a consideration of the factors within any interaction between a Federal customer and an agency, or between agencies, including, with respect to the interaction—(i)ease;(ii)effectiveness;(iii)emotional effect;(iv)perception or trust;(v)Federal employee interaction; and(vi)any other factor that impacts the overall trust, satisfaction, and confidence of the customer in a program, an agency, or the Federal Government as a whole.(3)DirectorThe term Director means the Director of the Office of Management and Budget.(4)Employee engagementThe term employee engagement means—(A)the heightened sense of commitment of a Federal employee or contractor to the agency for which the Federal employee works or the contractor performs services and the Federal customers served by the Federal employee or contractor that results in a more efficient, effective, creative, or courteous outcome; and(B)the extent to which a Federal employee or contractor—(i)finds personal meaning and pride in the work of the Federal employee or contractor; and(ii)with respect to the agency served by the Federal employee or contractor, feels—(I)a sense of belonging in the culture of work of the agency;(II)valued by the agency and the public; and(III)that the agency regularly considers and is responsive to feedback and human-centered design insights from the Federal employee or contractor. (5)Federal customerThe term Federal customer—(A)means—(i)a member of the public of the United States; and(ii)an entity that is directly impacted by the Federal Government, including—(I)member of the public of the United States, a business, an organization, or an agency of a State or unit of local government, Tribal, or territorial that interacts with an agency or Federal program—(aa)directly;(bb)through a Federal contractor; or(cc)through a federally funded program;(II)an applicant for a Federal job, a Federal employee, a contractor, or a volunteer of the Federal Government that interacts with an agency or an internal process of an agency, including—(aa)hiring;(bb)on-boarding;(cc)human resources; (dd)information technology services; and(ee)efforts to improve agency performance, including by suggesting process improvements or reporting fraud, waste, or abuse;(III)an agency that relies on another agency for information or services; and(IV)the recipient of a Federal award, including a contract, grant, or loan.(6)Federal employeeThe term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code.(7)High-impact service providerThe term high-impact service provider means an agency or a component of an agency designated as a high-impact service provider in guidance issued by the Director under section 323(b)(4).(8)Human-centered designThe term human-centered design means an approach towards designing interactive systems, processes, products, services, or information that aims to make those systems, processes, products, services, or information more usable and useful by—(A)focusing on the users of the systems, processes, or information and the needs and requirements of those users; and(B)applying knowledge of human factors and learning from human feedback and interactions with similar systems, processes, or information.(9)Voluntary customer feedbackThe term voluntary customer feedback means the submission of information, an opinion, appreciation, or a concern by a Federal customer following an interaction with an agency that is—(A)solicited by the agency and identified as voluntary in the solicitation; and(B)voluntarily made by the Federal customer relating to the particular service of, or interaction with, the agency.322.Agency requirements(a)In generalThe head of each agency, in order to effectively pursue the mission of the agency, shall develop a high-quality customer experience by—(1)allocating sufficient resources to and prioritizing—(A)customer experience capabilities; and(B)initiatives that may cut across budget accounts or program activities;(2)requesting and drawing on new expertise and tools relating to customer experience;(3)adapting Government-wide and global good practices relating to customer experience;(4)ensuring that the process of each agency for soliciting voluntary customer feedback is as streamlined as possible and requires limited internal review if the collection is within the scope of the guidance provided by the Director;(5)making use of customer experience resources of the Federal Government; and(6)using human-centered design practices.(b)ToolsThe head of each agency shall—(1)develop and use tools to—(A)experiment with different approaches to improve customer experience; and (B)collect qualitative and quantitative data on customer experience as Federal customers engage with the agency in a routine, flexible manner, including through human-centered design practices; (2)ensure the tools developed under paragraph (1) ensure the privacy of Federal customers; (3)use the data collected under paragraph (1)(B) to continually improve customer experience and agency performance; and(4)share the data collected under paragraph (1)(B) with research entities to allow for external analysis.(c)voluntary customer feedback(1)In generalThe head of each agency shall, as appropriate, solicit voluntary customer feedback from Federal customers.(2)Assistance(A)In generalThe Director shall assist the heads of agencies in carrying out paragraph (1) by—(i)ensuring that the process for agencies to submit voluntary customer feedback surveys for approval is as clear and streamlined as possible; and(ii)assisting the heads of agencies in collaborating with other agencies and State, local, Tribal, and territorial governments to understand and respond to the needs of Federal customers—(I)from the perspectives of those customers; and(II)not solely from the perspective of the mandates of the agency.(B)ExampleAn example of a situation in which the Director shall assist heads of agencies under subparagraph (A)(ii)(II) is when an opportunity for cross-agency collaboration exists that meets the demonstrated interest of the public of the United States.(3)RequirementsWith respect to any voluntary customer feedback solicited by the head of an agency, the head of the agency—(A)may not use the voluntary customer feedback as a basis to provide a Federal customer with inferior service; and(B)shall consider privacy concerns and, as appropriate, anonymize the voluntary customer feedback to—(i)allow for candid feedback; and(ii)protect privacy.(d)Agency communication responsibilities(1)Public understandingThe head of each agency shall seek to—(A)increase public understanding of the mandate of the agency, including the statutes under which the agency operates and from which the agency derives the mission of the agency;(B)provide the public with historical and broader context of programs, policies, context, and achievements of the agency, including human level stories of the impact of the agency;(C)employ shared design solutions, effective human-centered design practices, modern design tools, interactive platforms, and innovative participation methods to engage the public in the policy process of the agency; and (D)tailor the content and format of communications of the agency based on regional or demographic considerations and human-centered design practices.(2)ToolsThe head of each agency shall develop and use tools to understand the progress of the agency towards achieving the requirements under paragraph (1), including—(A)testing;(B)feedback;(C)focus groups;(D)public participation; and(E)human-centered design practices and co-design processes.(e)Agency consultation(1)In generalNot less frequently than annually, the head of each agency shall consult with the agencies or offices described in section 323(c)(1) to ensure that the customer experience and communications approaches of the agency—(A)are engaging and interactive;(B)incorporate good practices from the private sector and human-centered design; and(C)employ cutting edge digital tools, including application programming interfaces and social media and digital experiences.(2)Historical perspectivesNot less frequently than annually, the head of each agency shall consult with the National Archives and Records Administration, the Library of Congress, or the historians of other relevant entities to obtain advice and multimedia content relating to the historical performance of the agency that can be used to provide context on the origins and roles of the agency throughout history, including human level stories of the impact of the agency.323.OMB Customer experience guidance(a)In general(1)GuidanceNot later than 180 days after the date of enactment of the Trust in Public Service Act, the Director shall issue the guidance described in subsection (b) for—(A)agencies; and(B)components of agencies, as appropriate.(2)FormatThe Director may issue the guidance required under paragraph (1) in a format chosen by the Director, which may include Circular A–11 of the Office of Management and Budget.(b)ContentsThe guidance described in this subsection is as follows:(1)Guidance consistent with this subchapter to assist agencies in achieving high-quality customer experience and continually improving service delivery across the Federal Government.(2)Guidance that requires an agency or component of an agency to include principles of customer experience in—(A)standard operating procedures of the agency or component of the agency;(B)rules (as defined in section 551 of title 5, United States Code) issued by the agency or component of the agency; and(C)similar documents of the agency or component of the agency.(3)Guidance that—(A)requires an agency to communicate the impact of programs of the agency to the public, including through communication that—(i)is human-centered, including multimedia and good design;(ii)uses stories of human impact;(iii)allows for the public to contribute personal accounts;(iv)is participatory in nature; and(v)is tailored to regional or demographic considerations; and(B)reminds agencies that, although provisions of annual appropriations Acts typically bar agencies from engaging in impermissible publicity or propaganda, including self-aggrandizement, covert propaganda, and purely partisan communications, those provisions do not restrict agencies from engaging in legitimate activities to inform the public about agency programs through a communication described in subparagraph (A).(4)Guidance in which the Director designates certain agencies or components of agencies as high-impact service providers based on the following considerations:(A)Whether an agency or component has a large base of Federal customers served by the agency or component.(B)Whether an agency or component has a high impact on Federal customers served by the agency or component.(C)Whether, with respect to an agency or component, the public exchanges time, money, or information with the agency or component to receive a good, service, or authorization.(D)Whether agencies or components have high-profile Federal customer-facing services, regulatory functions, or informational roles, including operating websites or communication portals of the Federal Government, such as usa.gov.(E)Other agencies or components, based on factors that give the agency or component an ability to positively or negatively influence the public perception of the Federal Government.(5)Guidance that, with respect to high-impact service providers—(A)establishes service standards, as appropriate;(B)emphasizes resources, expectations, and good practices, including the use of human-centered design; and(C)requires high-impact service providers to publicly commit to, and report on, Federal customer experience standards, as appropriate.(6)Guidance that, with respect to agencies or components of agencies that are not high-impact service providers—(A)highlights that those agencies and components have an obligation to find creative means to inform the public about the ways in which those agencies or components serve the public; and(B)emphasizes expectations, resources, and good practices, including the use of human-centered design, for those agencies and components, including maximizing the contribution of the agency or component to overall trust in the Federal Government.(7)Guidance that, with respect to voluntary customer feedback—(A)provides agencies with best practices, templates, and standards for collecting qualitative and quantitative data relating to Government-wide customer experience and voluntary customer feedback;(B)enables cross-agency benchmarking and the improvement of customer experience; and(C)includes—(i)guidelines and support for user data collected from websites and forms relating to customer experience, including visits, task completion rates, time taken, drop out points, and other relevant areas; and(ii)guidance on voluntary customer feedback data collection relating to user comprehension and satisfaction, including guidance for how agencies should communicate the purpose of a data collection request and how the agency uses voluntary customer feedback to influence the policy and programs of the agency.(8)Guidance that identifies any privacy risks to Federal customers and how those risks and mitigation measures for those risks should be communicated to the public.(9)Guidance that clearly explains the process by which agencies and components of agencies shall solicit voluntary customer feedback and other learning and feedback tools, such as focus groups and usability testing, which shall—(A)balance—(i)quality control and risk management relating to the solicitation of voluntary customer feedback; and(ii)reducing unnecessary delay or burdens on agencies and components of agencies that inhibit or slow the solicitation of voluntary customer feedback; and(B)outline a streamlined process for agencies and components of agencies that demonstrate the capability to design and conduct high-quality Federal customer surveys or other capabilities that—(i)may include—(I)blanket approvals; and(II)waivers; and(ii)does not require re-approval for minimal changes.(10)Guidance that requires Government-wide employee engagement, including—(A)the Federal Employee Viewpoint Survey of the Office of Personnel Management;(B)as appropriate, the collection of additional, real-time voluntary qualitative and quantitative feedback from Federal employees; and (C)the development of an explicit employee engagement measure by the Director of the Office of Personnel Management that aligns with existing public sector employee engagement measures. (11)Guidance that includes best practices on the appropriate use of metrics by agencies that—(A)promotes true improvement and learning and the right incentives for Federal employees and the leadership of agencies; and(B)in order to avoid metrics that create perverse incentives, clarifies that certain customer experience or employee engagement measures should not be used for adverse personnel actions or promotion.(c)Collaboration(1)In generalIn developing the guidance issued under subsection (a), the Director shall collaborate with—(A)the Administrator of General Services with respect to customer experience good practices, including the use of human-centered design, data collection and use, usability testing, evaluation science, behavioral science, human-centered design, the use of agency websites and digital communication tools, and personnel support;(B)the Director of the Office of Personnel Management with respect to—(i)employee engagement;(ii)hiring authorities for recruiting subject matter experts; and(iii)developing a customer experience-oriented workforce;(C)the Administrator of the United States Digital Service with respect to personnel, human-centered design, digital experience good practices, and innovation;(D)the Office of Information and Regulatory Affairs and the Office of the Federal Chief Information Officer of the Office of Management and Budget with respect to—(i)providing technical assistance in Government-wide data collection; and(ii)balancing—(I)the quality control of agency data collection requests; and(II)reducing unnecessary delay or burdens on agencies, particularly with voluntary customer feedback and focus groups;(E)the Office of Science and Technology Policy with respect to good practices in behavioral sciences and human-centered design;(F)the National Archives and Records Administration and the Library of Congress with respect to historical context, multimedia, and stories of agency achievement throughout history; and(G)any other entity determined appropriate by the Director.(2)SupportIn collaborating with the entities described in paragraph (1), the Director shall ensure that those entities have sufficient resources to carry out the collaboration.(d)UpdatesNot later than 1 year after the date on which guidance is issued under subsection (a), and annually thereafter, the Director shall update the guidance. .(2)Clerical amendmentThe table of sections for chapter 3, United States Code, is amended by adding at the end the following:SUBCHAPTER III—Federal customer experience 321. Definitions. 322. Agency requirements. 323. OMB Customer experience guidance..6.Recognizing exceptional performance and early adopters(a)EstablishmentThe Director may establish 1 or more programs that, on an annual basis, recognize individuals and teams across the Federal workforce, the dedication of which supports—(1)the early adoption of innovative customer experience tools or human-centered design practices by an agency to improve— (A)performance;(B)customer experience; or(C)public communication; or(2)the exceptional delivery by an agency of—(A)results that aligns with the mission of the agency;(B)customer experience;(C)public communication; and(D)the accountable stewardship of resources.(b)Public participationA program established under subsection (a) may involve a mechanism to foster participation in the recognition efforts of the program by—(1)members of the general public;(2)Federal employees; and(3)members of Congress or congressional committees.(c)Public communicationA program established under subsection (a) may include year-round and interactive public communication efforts to ensure that the achievements of individuals and teams recognized by the program are communicated to the public in a manner that—(1)is compelling;(2)is tailored to regional and demographic considerations; and(3)emphasizes the breadth and scope of ongoing and exceptional efforts of the Federal Government to serve the public.7.Integrating customer experience into titles 5 and 31(a)Title 5 amendments(1)Agency strategic plansSection 306 of title 5, United States Code, is amended—(A)in subsection (a)—(i)in paragraph (8)—(I)by inserting and agency customer feedback data after the program evaluations; and(II)by striking and at the end;(ii)in paragraph (9)(F), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(10)a description of how the goals and objectives of the agency contribute to improved customer experience and public confidence in the agency.; and(B)in subsection (f)—(i)by striking section the term and inserting “section—(1)the term;(ii)in paragraph (1), as so designated, by striking the period at the end and inserting a semi colon; and(iii)by adding at the end the following:(2)the term agency customer means a Federal customer of an agency; and(3)the term customer experience and Federal customer have the meanings given those terms in section 321..(2)Agency evidence-building planSection 312(a) of title 5, United States Code, is amended—(A)in the matter preceding paragraph (1), by inserting customer experience (as defined in section 321), before and regulations; and(B)in paragraph (1), by inserting and improve customer experience (as defined in section 321) after support policymaking.(3)Functions of the Director of the Office of Personnel ManagementSection 1103(c)(2) of title 5, United States Code, is amended—(A)in subparagraph (A)—(i)in clause (i), by striking and at the end;(ii)by redesignating clause (ii) as clause (iii); and(iii)by inserting after clause (i) the following:(ii)ensuring employee engagement (as defined in section 321) is a central component of the strategy and priorities of those agencies; and; and(B)in subparagraph (D), by inserting and leads to high-quality customer experience (as defined in section 321) after workforce.(b)Title 31 amendments(1)Federal Government and agency performance plans(A)In generalSection 1115 of title 31, United States Code, is amended—(i)in subsection (a)—(I)in paragraph (5), by striking and at the end; (II)in paragraph (6)— (aa)by inserting , including factors that make it more difficult for agencies to learn through voluntary customer feedback, testing, focus groups, human-centered design practices, or otherwise foster active public participation in Government, after in nature; and(bb)by striking the period at the end and inserting ; and; and(III)by adding at the end the following: (7)identify entities, which shall include the Office of Management and Budget and the entities listed in section 323(c)(1) of title 5, with mission support and coordination functions to enable other agencies to improve customer experience and employee engagement and request sufficient budgets.; (ii)in subsection (b)—(I)in paragraph (1), by inserting , which shall include at least 1 performance goal related to customer experience after next fiscal year; (II)in paragraph (5)(A), by inserting , including overall employee engagement considerations, which shall include soliciting and responding to feedback from employees after performance goals; (III)in paragraph (6), by striking customer service and inserting customer experience; (IV)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and(V)by inserting after paragraph (8) the following:(9)describe customer experience opportunities and challenges facing the agency and identify—(A)key interaction points between the agency and the public;(B)Federal customer needs in relation to the overall agency mission, which may draw from reporting required under section 1116;(C)capabilities, resources, tradeoffs, constraints, and risks related to customer experience; and(D)the linkage between customer experience and employee engagement, including— (i)cultural strengths and weakness among the workforce that either enable high-quality customer experience or render high-quality customer experience difficult;(ii)capability, resource, or statutory challenges, tradeoffs, constraints, or risks related to employee engagement; and(iii)the voice of employees and the extent to which agencies regularly solicit, consider, and respond to employee feedback;; (iii)by redesignating subsection (h) as subsection (i); (iv)by inserting after subsection (g) the following:(h)Agencies and components of agencies, particularly high-impact service providers (as defined in section 321 of title 5), are encouraged to develop more detailed customer experience action plans in coordination with the Office of Management and Budget.; and(v)in subsection (i), as so redesignated, by striking paragraph (3) and inserting the following:(3)customer experience, the term employee engagement, and the term Federal customer have the meanings given such terms in section 321 of title 5;. (B)Technical and conforming amendments(i)Section 1122(a)(1)(D) of title 31, United States Code, is amended by striking section 1115(h) and inserting section 1115.(ii)Section 6401(2)(A) of title 31, United States Code, is amended by striking section 1115(h) and inserting section 1115. (2)Agency performance reportingSection 1116(a) of title 31, United States Code, is amended by inserting , which shall include customer experience as a central component after performance.(3)Federal Government and agency priority goalsSection 1120(a)(1)(B) of title 31, United States Code, is amended—(A)in clause (iv), by striking and at the end; (B)in clause (v), by adding and at the end; and(C)by adding at the end the following:(vi)customer experience..(4)Transparency of programs, priority goals, and resultsSection 1122(c) of title 31, United States Code, is amended—(A)in paragraph (8), by striking and at the end; (B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(10)an assessment of overall trust in the Federal Government and customer experience, including an assessment of— (A)agency and sector-specific (such as health) considerations, progress, and achievements; (B)shortcomings and where more progress must be made; (C)external constraints; and (D)human-level case studies of high performance..8.Adequately resourcing customer experience and employee engagement(a)Including customer experience in Federal Citizen Services Fund(1)In generalSection 323 of title 40, United States Code, is amended—(A)by striking the section heading and inserting Federal Citizen Services Fund; and(B)in subsection (a), by striking purpose of and all that follows and inserting “purpose of—(1)disseminating Federal Government information to the public;(2)improving—(A)customer experience (as defined in section 321 of title 5);(B)mechanisms for public participation in the Federal Government; and(C)communication of the Federal Government to the public, including tailored messaging and human-centered stories of the impact of the Federal Government, including through human-centered design practices; and(3)other related purposes..(2)Conforming amendmentThe table of sections for chapter 3 of title 40, United States Code, is amended by striking the item relating to section 323 and inserting the following:323. Federal Citizen Services Fund..(b)OMB Transfer authority(1)In generalWith the approval of the Director, the head of an agency may transfer funds available to the agency from appropriations to finance customer experience activities.(2)AmountThe amounts transferred by the head of an agency under paragraph (1) may not exceed $10,000,000 in a fiscal year.(3)Aggregate limitationThe total amount of transfers approved by the Director under paragraph (1) may not exceed $50,000,000 in a fiscal year.(4)NotificationNot later than 30 days before the date on which the head of an agency executes a transfer authorized under paragraph (1), the head of the agency shall notify the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.(5)SunsetThe authority to make a transfer under this subsection shall terminate on September 30, 2026. 9.Chief Customer Experience Officer of the United States(a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Director shall establish the Office of Customer Experience.(b)Chief customer experience officerThe Office of Customer Experience shall be led by the Chief Customer Experience Officer of the United States, who shall be appointed by the Director.(c)QualificationsThe Chief Customer Experience Officer of the United States shall have demonstrated training and experience in—(1)complex inter-organizational coordination;(2)management;(3)establishing customer experience programs within service delivery organizations;(4)customer experience disciplines, such as product management, understanding the true needs of customers, experience and perception measurement, and human-centered design research;(5)employee engagement; and(6)public communications or marketing.(d)FunctionsThe Chief Customer Experience Officer of the United States shall—(1)serve as a voice for the public within senior level interagency policy processes, including by—(A)advocating for the means to solicit and respond to public feedback and human-centered design insights to inform program and service design and delivery;(B)enhancing public participation in the planning, execution, and evaluation of agency programs; and(C)providing the public with timely and compelling communication about the impact of the policy and programs of the Federal Government that is tailored to regional or demographic considerations;(2)serve as the chief official responsible for improving public trust in the Federal Government, including by, in consultation with the heads of agencies—(A)establishing ambitious Government-wide, sector-specific (such as health), and agency targets; and(B)identifying Government-wide focal points, including call centers, and agency and Government-wide public websites using human-centered design practices;(3)in collaboration with the Deputy Director for Management—(A)establish priorities, goals, and targets that are cross-agency, sector-specific (such as health), experience-specific (such as retirement), Government-wide, and agency-specific;(B)assess needs and opportunities to improve customer experience; and(C)convene Chief Operating Officers, or equivalent officials, of agencies through meetings of the President’s Management Council, or similar means to—(i)align resources with priorities;(ii)assign responsibility; and(iii)ensure accountability;(4)in collaboration with the heads of the agencies listed in section 323(c)(1) of title 5, United States Code—(A)develop a Government-wide service delivery strategy to serve as a focal point for the public and include customer service standards in the strategy, as appropriate;(B)capture and develop Government-wide and sector-specific best practices for—(i)customer experience;(ii)employee engagement;(iii)design of websites and interactive portals, online forms, social media, and other digital platforms of agencies; and(iv)communication;(C)encourage cross-agency efforts relating to improving customer experience; and(D)pilot and implement innovative technologies and strategies from human-centered design to improve customer experience;(5)identify—(A)life moments of Federal Government customers in which agencies have a role; and(B)other key focal points or interactions that are particularly salient for interaction of the public with the Federal Government;(6)in collaboration with the heads of agencies and State and municipal governments, develop innovative and collaborative means to improve how the Federal Government meets the current and future needs of the public;(7)develop a framework to help agencies accurately assess the true costs, benefits, and costs of inaction with respect to improving customer experience, taking into account the many benefits of improved public engagement, including receiving more accurate and timely public data inputs; and(8)in collaboration with the heads of relevant agencies, develop good practices on customer experience and employee engagement, including through engagement and dialogue with advocacy groups, private sector organizations, and foreign government officials.10.Integrating Customer Experience into the Responsibilities of Key Agency Officials(a)Performance Improvement Officers and the Performance Improvement CouncilSection 1124 of title 31, United States Code, is amended—(1)in subsection (a)(2)—(A)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; (B)by inserting after subparagraph (A) the following:(B)in consultation with agency staff responsible for customer experience and communications, advise the head of the agency and the Chief Operating Officer, or an equivalent official, on the agency contribution to public trust in Government, including through customer experience, mechanisms for public participation in Government, and communication with the public on agency performance, consistent with subparagraph (G);; (C)in subparagraph (D), as so redesignated, by inserting , with an emphasis on customer experience before the semicolon; (D)in subparagraph (E), as so redesignated, by inserting and soliciting voluntary customer experience feedback after agency performance; (E)in subparagraph (F), as so redesignated, by striking and at the end; (F)in subparagraph (G), as so redesignated, by striking the period at the end and inserting ; and; and(G)by adding at the end the following: (H)in collaboration with other relevant officials, revise and update the website of the agency and develop and implement proactive public outreach strategies that emphasize human-level stories of impact, geographic or demographic considerations of the target audience, and human centered design, in collaboration with other agency officials and support agencies, including the United States Digital Service and the General Services Administration.; and(2)in subsection (b)(2)—(A)in subparagraph (B), by inserting , especially related to customer experience before the semicolon; (B)in subparagraph (D), by inserting especially customer experience, and barriers to developing and enhancing public trust in Government, after performance issues,; and(C)in subparagraph (H) by inserting and customer experience after performance improvement experiences. (b)Agency Chief Human Capital OfficersSection 1401(1) of title 5, United States Code, is amended by inserting , with an emphasis on enhancing employee engagement (as defined in section 321) before the semicolon.(c)Authorities and functions of Chief Human Capital OfficersSection 1402(a)(4) of title 5, United States Code, is amended to read as follows:(4)the hiring and performance management authorities for developing and advocating a culture of continuous learning and employee engagement (as defined in section 321) to attract and retain employees with superior abilities, motivation, and pride in their work who will contribute to overall agency performance and customer experience (as defined in section 321), which shall be delegated to the Chief Human Capital Officer by the Director of the Office of Personnel Management;.(d)Chief Information Officer authoritiesSection 11319(d)(1) of title 40, United States Code, is amended—(1)by redesignating subparagraphs (C), (D), (E), (F), (G), and (H) as subparagraphs (D), (E), (F), (G), (H), and (I), respectively; and(2)by inserting after subparagraph (B) the following: (C)to improve customer experience (as defined in section 321 of title 5) through targeted information technology improvement and analytics;.(e)Program Management Improvement Officer and Program Management Policy CouncilSection 1126 of title 31, United States Code, is amended—(1)in subsection (a)(2)(B)—(A)in clause (i)—(i)in subclause (I), by striking and at the end;(ii)in subclause (II), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(III)training that emphasizes customer experience.; and(B)in clause (iii), by striking career paths and career and inserting employee engagement, career paths, and career; and(2)in subsection (b)(2)(C)—(A)in clause (i), by striking career development and and inserting employee engagement, career development, and; and(B)in clause (ii), by inserting , including customer experience after project management.(f)Chief data officers and Chief Data Officer Council(1)Chief data officersSection 3520(c) of title 44, United States Code, is amended—(A)in paragraph (7), by inserting , including data use relating to customer experience and employee engagement after data use; and(B)in paragraph (12), by inserting , including data use relating to customer experience and employee engagement after data use.(2)Chief Data Officer CouncilSection 3520A(b)(3) of title 44, United States Code, is amended by inserting , including policymaking relating to customer experience and employee engagement after policymaking.11.Customer experience officers for agency components(a)Designation(1)In generalThe head of an agency may designate 1 or more Lead Customer Experience Officers for a component of the agency that presents significant customer experience opportunities or challenges.(2)High-impact service providersIt is the sense of Congress that, the head of an agency that is a high-impact service provider should make a designation under paragraph (1).(3)QualificationsA Lead Customer Experience Officer of a component of an agency designated under paragraph (1) shall have demonstrated training and experience in—(A)agency leadership;(B)management;(C)policy;(D)customer experience;(E)employee engagement;(F)digital experience;(G)public communications; or(H)marketing.(b)FunctionsThe Lead Customer Experience Officer of a component of an agency shall—(1)report directly to the head of the component or the deputy head of the agency;(2)be included in the budget formulation process of the component;(3)recommend modifications to policies of agencies to incorporate customer experience as an essential priority, including—(A)rules (as defined in section 551 of title 5, United States Code); and(B)any other relevant policies;(4)issue directives, guidance, or policies for the component on customer experience that articulate how strategy and mission link to customer experience management and outcomes;(5)participate in agency peer-learning and sharing and ensure that customer experience practices are informed by good practices from the private sector or other agencies;(6)in concert with agency-wide efforts and consistent with guidance of the Office of Management and Budget, assess and measure the overall public perceptions of the component;(7)coordinate the development, resourcing, and implementation of customer experience priorities;(8)engage employees and contractors of the component in customer experience and employee engagement, including through process reforms, training, workshops, and other interventions designed to shift the culture of the component to increasingly focus on measuring customer experience and the outcomes that the component produces, such as improved trust; and(9)serve as the liaison of the component to other components of the agency, other agencies, and the Office of Management and Budget on improving customer experience and trust in the Federal Government. 12.Paperwork Reduction Act Voluntary Customer Feedback Reform(a)Application of Paperwork Reduction Act to collection of voluntary feedbackSubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), is amended—(1)in section 3502—(A)in paragraph (22), by striking and at the end;(B)in paragraph (23), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(24)the term voluntary customer feedback has the meaning given the term in section 321 of title 5.; and(2)in section 3518(c)(1)—(A)in subparagraph (C), by striking or at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(E)by an agency that is voluntary customer feedback..(b)Guidelines for voluntary customer feedbackEach agency that solicits voluntary customer feedback shall ensure that—(1)responses to the solicitation of voluntary customer feedback remain anonymous and are not traced to specific individuals or entities;(2)individuals and entities who decline to participate in the solicitation of voluntary customer feedback are not treated differently by the agency for purposes of providing services or information;(3)the solicitation does not include more than 10 questions;(4)the voluntary nature of the solicitation is clear;(5)the proposed solicitation of voluntary customer feedback will contribute to improved customer service;(6)solicitations of voluntary customer feedback are limited to 1 solicitation per interaction with an individual or entity;(7)to the extent practicable, the solicitation of voluntary customer feedback is made at the point of service with an individual or entity;(8)instruments for collecting voluntary customer feedback are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and(9)internal agency data governance policies remain in effect with respect to the collection of voluntary customer feedback from individuals and entities.13.Effectively Communicating Agency Performance to the Public(a)21st Century IDEASection 6(4) of the 21st Century Integrated Digital Experience Act (44 U.S.C. 3501 note) is amended—(1)by striking customers, identify areas and inserting “customers, identify—(A)areas;(2)in subparagraph (A), as so designated, by adding and at the end; and(3)by adding at the end the following:(B)opportunities to provide—(i)a more engaging customer experience (as defined in section 321 of title 5, United States Code) through human-level content, such as stories of individual impact or multimedia testimonials; and(ii)design improvements of websites and interactive portals, online forms, social media, and other digital platforms of agencies and the Federal Government;.(b)USA.gov and agency websites(1)E-Government Act of 2002The E-Government Act of 2002 (44 U.S.C. 3501 note) is amended—(A)in section 204(a)—(i)in paragraph (1)—(I)by striking and promote an and inserting “and promote—(A)an;(II)in subparagraph (A), as so designated, by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(B)a well-designed interactive experience for visitors to the Internet-based system maintained under subparagraph (A) that—(i)is tailored to the needs of individual visitors;(ii)includes context about the impact and achievements of the Federal Government, including human-level multimedia stories; and(iii)offers visitors an opportunity to submit—(I)voluntary customer feedback, as defined in section 321 of title 5, United States Code; and(II)information about personal experiences with the Federal Government of visitors.; and(ii)in paragraph (2), by adding at the end the following:(E)The inclusion of an interactive map of the United States that—(i)allows visitors of the integrated system to view the human-level impact of programs and policies of agencies, tailored by the geographic region and demographic profile of the visitor; and(ii)links to the websites of agencies and components of agencies in order for visitors to obtain additional information.; and(B)in section 207(f)(1)—(i)in the matter preceding subparagraph (A), by striking Not later than 2 years after the effective date of this title and inserting Not later than 2 years after the date of enactment of the Trust in Public Service Act;(ii)in subparagraph (A)—(I)in clause (iii), by striking and at the end;(II)in clause (iv), by striking and at the end; and(III)by adding at the end the following:(v)historical context and stories about the impact and achievements of the agency; and(vi)human-level stories of the impact of the agency, including multimedia testimonials from the public;; and(iii)by striking subparagraph (B) and inserting the following:(B)minimum agency goals to assist public users to—(i)navigate agency websites, including—(I)the speed of retrieval of search results;(II)the relevance of the results;(III)tools to aggregate and disaggregate data; and(IV)security protocols to protect information; and(ii)efficiently and easily obtain services of the agency and information to better understand the mission and impact of the agency and have an emotionally positive experience while obtaining those services and information, including—(I)measures to ensure the customer experience (as defined in section 321 of title 5, United States Code), of public users, which may include—(aa)task completion rates;(bb)time taken to complete a task;(cc)drop out points; and(dd)user comprehension and satisfaction measurements;(II)visual presentations of curated testimonials segmented by geographic and demographic profiles; and(III)functionality that allows website visitors to submit voluntary customer feedback (as defined in section 321 of title 5, United States Code) or personal testimonials through text or multimedia functions; and(C)instructions for agencies to assess the minimum agency goals described in subparagraph (B) through testing, focus groups, and voluntary customer feedback (as defined in section 321 of title 5, United States Code).(2)Agency reportsNot later than 1 year after the date of enactment of this Act, the head of each agency shall submit to the Director a report on—(A)any changes made to the website of the agency and the digital experience of visitors to the website of the agency in accordance with guidance issued under section 207(f) of the E-Government Act of 2002 (44 U.S.C. 3501 note), as amended by this Act; and(B)any collaboration or consultation relating to the customer experience of the agency with an agency described in section 323(c)(1) of title 5, United States Code, as added by this Act.(3)OMB reportNot later than 30 days after the date on which the Director receives the reports from the heads of agencies under paragraph (2), the Director shall submit to Congress a report summarizing those reports.14.Participatory Government and Civic Dialogue Advisory Council(a)DefinitionsIn this section:(1)CouncilThe term Council means the Participatory Government and Civic Dialogue Advisory Council.(2)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States. (b)EstablishmentThe Director, in coordination with the Chief Customer Experience Officer of the United States appointed under section 9(b), shall establish an advisory council to be known as the Participatory Government and Civic Dialogue Advisory Council for the purpose of providing the recommendations described in subsection (e).(c)Membership(1)In generalThe Council shall consist of 22 members appointed by the Director, of whom—(A)4 shall be representatives of a nonprofit organization or foundation;(B)4 shall be representatives of agencies who have the responsibility to foster, or relevant experience in fostering, public participation in the prioritization of the policy, regulation, execution, or evaluation of the Federal Government;(C)4 shall be representatives of a State, local, Tribal, or territorial government;(D)4 shall be representatives of academic or research institutions;(E)4 shall be representatives of businesses; and(F)2 shall be representatives of media organizations.(2)Geographic diversityThe Director shall ensure that—(A)the membership of the Council is geographically diverse; and(B)not more than 2 of the members described in subparagraphs (A) through (E) of paragraph (1) represent the same State.(3)Terms; vacancies(A) In generalSubject to subparagraph (C), each member of the Council shall be appointed for a term of 3 years.(B)Term limitsMembers of the Council may be appointed for not more than 2 consecutive terms.(C)Initial termsThe terms of the initial members of the Council may be 1, 2, or 3 years in order to establish a rotation in which the Director appoints 1/3 of the members of the Council each year.(D)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.(d)MeetingsThe Director shall convene the Council not less frequently than biannually.(e)DutiesThe Council, on a continuous basis, shall provide to the Director written recommendations, including any recommendations relating to the 2-year plan required under subsection (h), that—(1)focus on furthering a virtuous cycle in which responsive political institutions foster a healthy civic culture of participation and responsibility to ensure that political institutions are responsive and inclusive;(2)evaluate, and recommend improvements for, opportunities for active and substantive public participation in the prioritization, design, implementation, and evaluation of the policies of the Federal Government in order to—(A)enhance the quality of the policies of the Federal Government; and(B)increase the legitimacy of processes and outcomes of the Federal Government;(3)identify opportunities created by digital platforms to—(A)facilitate and enhance the interaction between the public and the Federal Government; and(B)incorporate innovations in participatory democracy gleaned from—(i)agencies; (ii)State, local, Tribal, and territorial governments; and(iii)governments across the world;(4)evaluate, and recommend improvements for—(A)civic dialogue and debate across the United States, with an emphasis on bridging differences and highlighting shared values; and(B)efforts to counterbalance cynical, vitriolic, and unproductive civil conversations on social media by finding common ground; and(5)assess, and recommend improvement for, the role of the Federal Government in using the convening power and resources of the Federal Government to complement—(A)private and philanthropic funding;(B)civic education at all educational levels and structures; and(C)the media.(f)Compensation(1)In generalMembers of the Council may not receive compensation for the performance of services for the Council.(2)Travel expensesMembers of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.(3)Voluntary service permittedNotwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Council.(g)PermanenceSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.(h)2-Year plan(1)In generalNot later than 1 year after the date of enactment of this Act, the Director, in consultation with the Council and the heads of appropriate agencies, shall submit to Congress a 2-year plan on participatory government and civic dialogue.(2)ContentsThe plan required under paragraph (1) shall include—(A)a description of the problem relating to public participation in the Federal Government and civic dialogue;(B)recommendations for agency and congressional action to improve public participation in the Federal Government, including—(i)good practices;(ii)a selection of illustrative mechanisms for agencies that can enable agencies to offer meaningful and impactful opportunities for public participation; and(iii)a list of resources available to agencies to enable agencies to adopt and pilot recommendations.(C)recommendations for agency and congressional action to improve civic conversation in the United States, including new—(i)agency programs;(ii)legislative authorities; or(iii)funding; and(D)a description of the concrete actions that agencies should take relating to the mission of the Council during the 2-year period beginning on the date on which the plan is submitted under paragraph (1).(3)Development and implementationIn developing and implementing the plan required under paragraph (1), the Director shall take into account other efforts of the Federal Government to improve participatory government and civic dialogue, including customer experience initiatives and broader Federal Government communication.15.GAO reports(a)Report on agency efforts(1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an assessment of agency efforts to enhance customer experience and improve communication with the public.(2)ContentsTo the extent relevant information is available, the report required under paragraph (1) shall include the following:(A)An assessment of the extent to which selected agencies actively assesses public confidence in the agency and programs of those agency, including by conducting surveys, convening focus groups, soliciting voluntary customer feedback, making use of public data, fostering public participation in the Federal Government, and evaluating communication tools and strategies.(B)An assessment of the experience of agencies, specific sectors, such as healthcare, and the Federal Government as a whole in improving customer experience, including whether guidance on customer experience, as of the date of enactment of this Act, is sufficient to support the efforts of agencies.(C)An assessment of—(i)agencies with high-performing customer experience, including strategies that enable successful efforts; and(ii)agencies that have not adopted customer experience culture or initiatives and the challenges those agencies faced in that adoption.(D)An assessment of the compliance of agencies with requirements relating to customer experience, digital experience, and communication (including through websites), including requirements under—(i)the 21st Century Integrated Digital Experience Act (44 U.S.C. 3501 note); and(ii)other relevant authorities, including this Act.(E)Any other matter the Comptroller General of the United States determines important to assessing customer experience or enhancing confidence in agencies or the Federal Government as a whole. (b)Report on best practices(1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an examination of best practices in customer experience—(A)across the Federal Government; and(B)in State, local, Tribal, territorial, and foreign governments.(2)ContentsTo the extent relevant information is available, the report required under paragraph (1) shall include the following:(A)An examination of the experience of agencies with sharing, disseminating, and adopting customer experience best practices from other agencies and recommendations for improvement.(B)An examination of successful efforts by State, local, and foreign governments to improve or create high quality, integrated customer experience, especially in the digital domain, in order to identify useful lessons.(C)Any other matter the Comptroller General of the United States determines important to assessing customer experience or enhancing confidence in agencies or the Federal Government as a whole. 